United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL, DULLES
INTERNATIONAL AIRPORT, Sterling, VA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 21-0442
Issued: October 26, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On February 3, 2021 appellant filed a timely appeal from September 23, 2020 and
January 6, 2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards assigned Docket No. 21-0442.1
On July 19, 2020 appellant, then a 49-year-old canine (K9) supervisor filed a traumatic
injury claim (Form CA-1) alleging that he sustained injuries to his left hand and elbow while in
the performance of duty. He explained that when collecting K9 training aids on July 18, 2020 he
grabbed a large case with his left hand and felt a painful popping and a shocking sensation which

1

The Board notes that, following the January 6, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

radiated from his left hand to his left elbow. Appellant stopped work on July 18, 2020 and returned
to work on July 19, 2020. OWCP assigned the claim File No. xxxxxx372. 2
In an August 19, 2020 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence and provided a questionnaire for
his completion. OWCP afforded appellant 30 days to respond. No response was received.
By decision dated September 23, 2020, OWCP denied appellant’s traumatic injury claim
finding that he failed to submit medical evidence establishing causal relationship between his
diagnosed condition and his accepted employment incident.
On October 19, 2020 appellant requested reconsideration of the September 23, 2020
decision.
By decision dated January 6, 2021, OWCP denied modification of its prior decision.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on frequent cross-referencing between files. 3 For example, if a new
injury case is reported for an employee who previously filed an injury claim f or a similar condition
or the same part of the body, doubling is required. 4 Herein, a number of appellant’s prior claims,
under OWCP File No. xxxxxx609, also involve an injury to his left upper extremity. For a full
and fair adjudication, the case must be returned to OWCP to administratively combine the current
case record under OWCP File No. xxxxxx372 with OWCP File No. xxxxxx609. This will allow
consideration of all relevant claim files and accompanying evidence in developing appellant’s
current traumatic injury claim. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.

2

The Board notes that appellant has a number of prior claims involving the left upper extremity that have been
administratively combined under OWCP File No. xxxxxx609.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; M.L., Docket No. 20-1176 (issued April 29, 2021); L.M., Docket No. 19-1490 (issued January 29, 2020); L.H.,
Docket No 18-1777 (issued July 2, 2019).

2

IT IS HEREBY ORDERED THAT the January 6, 2021 decision of Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: October 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

